

115 HR 2096 IH: Missing Children’s Assistance Amendment Act of 2017
U.S. House of Representatives
2017-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2096IN THE HOUSE OF REPRESENTATIVESApril 14, 2017Ms. Norton (for herself, Mr. Richmond, Mr. Conyers, Mrs. Watson Coleman, Ms. Clarke of New York, Ms. Bass, Mrs. Napolitano, Ms. Jackson Lee, Mr. Carson of Indiana, Mrs. Beatty, Ms. Maxine Waters of California, Mr. Lewis of Georgia, Mr. Brady of Pennsylvania, Ms. Wilson of Florida, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Juvenile Justice and Delinquency Prevention Act of 1974 to require the publication of
			 certain demographic data regarding missing children, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Missing Children’s Assistance Amendment Act of 2017. 2.Demographic data regarding missing children to be publishedSection 404(c) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5773(c)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)publish an analysis of the information determined under paragraph (1) that includes—
 (A)a disaggregation of such information by such demographic features as the Administrator determines appropriate, including—
 (i)race; (ii)ethnicity;
 (iii)gender; (iv)sexual orientation; and
 (v)gender identity; and (B)analyses of subgroups of missing children that are identified by two or more demographic features by which a disaggregation was made under subparagraph (A)..
			